                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF ARKANSAS
                            WESTERN DIVISION

GREGORY PASCHAL,                                                                 PLAINTIFF
ADC #610358

v.                           CASE NO. 4:18-CV-00861 BSM

ALVINESS PETTERSON, JR.                                                       DEFENDANT

                                           ORDER

       After careful review of the record, United States Magistrate Judge Beth Deere’s

recommended disposition [Doc. No. 26] is adopted. Paschal’s motion for counsel [Doc. No.

25] is denied, and his complaint [Doc. No. 2] is dismissed without prejudice for failure to

serve the defendant. Pursuant to 28 U.S.C. section 1915(a)(3), it is certified that an in forma

pauperis appeal from this order would not be taken in good faith.

       IT IS SO ORDERED this 10th day of September 2019.


                                                    ________________________________
                                                    UNITED STATES DISTRICT JUDGE
